internal_revenue_service number release date index number ----------------------------- ------------- ----------------------------------------- -------------------------------- ------------- ---------------------------- department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-143263-06 date date ------- ------- ------- --------- ----------------------------------------- legend taxpayer ---------------------------------------------------------------------- year year year a dear ---------------- behalf of taxpayer you requested a ruling that pursuant to sec_857 of the internal_revenue_code taxpayer’s earnings_and_profits will not be reduced by the amount of a proposed distribution to one class of shareholders facts treated as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer is engaged in the acquisition and holding of subordinate commercial mortgage-backed_securities cmbs which are issued by real_estate mortgage investment conduits remics this is in reply to a letter dated date requesting a ruling on taxpayer is a domestic_corporation that has elected under sec_856 to be during year and year taxpayer entered into separate transactions which taxpayer has three classes of common_stock class a class b and class c plr-143263-06 taxpayer makes quarterly pro_rata dividend distributions to all three classes of common_stock generated significant amounts of cash excess cash that primarily represented a return of taxpayer’s investment in the cmbs as the transactions closed taxpayer made distributions of the excess cash the distributions were made separately from the quarterly pro_rata dividend distributions paid to the three classes of common_stock and year were made only to the class a and class c shareholders the class b shareholders’ pro_rata share of the excess cash distributions would have been approximately dollar_figurea cumulatively b shareholders of an amount which is proportional to the excess cash distributions made to the class a and class c shareholders in year and year taxpayer represents that the proposed distribution will be a preferential_dividend within the meaning of sec_562 taxpayer will not take a deduction for dividends_paid for the amount of the proposed distribution law and analysis taxpayer intends to make a distribution the proposed distribution to the class in year it was determined that the distributions of the excess cash in year sec_857 provides that the earnings_and_profits of a real_estate_investment_trust for any taxable_year but not its accumulated earnings shall not be reduced by any amount which is not allowable in computing its taxable_income for such taxable_year sec_857 provides that in determining real_estate_investment_trust_taxable_income the deduction for dividends_paid as defined in sec_561 shall be allowed sec_561 provides that the deduction for dividends_paid shall be the sum of the dividends_paid during the year and the consent dividends for the taxable_year sec_562 provides that the term dividend shall include only dividends described in sec_316 sec_562 provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to one class of stock as compared with another class except to the extent that the former in entitled to such preference plr-143263-06 sec_1_562-2 of the income_tax regulations provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution as described above the proposed distribution is a preferential_dividend which is not considered a dividend for purposes of the dividends_paid deduction sec_562 and sec_1_562-2 therefore the proposed distribution is not an amount which is allowable in computing taxable_income see sec_857 under sec_857 earnings_and_profits for a taxable_year are only reduced by amounts which are allowable in computing taxable_income for that taxable_year accordingly the proposed distribution will not reduce taxpayer’s earnings_and_profits except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent s sincerely ________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
